Citation Nr: 1528947	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  09-29 614	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for degenerative spondylosis of the lumbar spine with associated right lower extremity radiculopathy.

2.  Entitlement to service connection for degenerative spondylosis of the lumbar spine with right lower extremity radiculopathy.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to March 1972.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, in support of this claim for a low back disorder, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  The hearing transcript is of record. 

In this decision, the Board, like the RO did, is reopening the claim because there is the required new and material evidence.  But rather than immediately readjudicating this claim on its underlying merits, meaning on a de novo basis, the Board instead is REMANDING this reopened claim to the Agency of Original Jurisdiction (AOJ) for necessary further development and consideration.


FINDINGS OF FACT

1.  This claim of entitlement to service connection for degenerative spondylosis of the lumbar spine with associated right lower extremity radiculopathy was previously considered and denied in an April 2002 RO rating decision.  The Veteran did not perfect an appeal of that prior decision denying this claim.

2.  Some of the additional evidence since received, however, is not cumulative or redundant of the evidence previously of record and considered in that prior decision and relates to an unestablished fact necessary to substantiate this claim.



CONCLUSIONS OF LAW

1.  Since not appealed, the April 2002 RO rating decision earlier considering and denying this claim is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2014).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Inasmuch as the determination below reopens the claim for service connection for degenerative spondylosis of the lumbar spine with associated right lower extremity radiculopathy (referred to as a low back or lumbar spine condition throughout this decision and remand), there is no reason to belabor the impact of the duties to notify and assist on the petition to reopen this claim since any error in notice content or timing or in the duty to assist on this aspect of the claim, even assuming for the sake of argument it occurred, is inconsequential, so ultimately harmless and therefore nonprejudicial.


II.  New and Material Evidence

Legal Criteria

Service connection for a lumbar spine condition was previously considered and denied in an April 2002 rating decision.  That decision denied the claim after finding that there was no evidence then of record indicating the Veteran had a lumbar spine condition that was incurred in or caused by his service.  He did not appeal that decision, thus, it is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

In order to reopen a claim that has been previously considered, denied and not appealed, therefore that has become a final and binding determination, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New" evidence is defined as existing evidence not previously submitted to agency decision-makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Service connection also may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all of the evidence of record and the evaluation of its competency and credibility to, in turn, determine its ultimate probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Also, a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Analysis

In February 2005, the Veteran filed a petition to reopen his claim of entitlement to service connection for a lumbar spine condition.  In its February 2006 rating decision, the RO determined that new and material evidence had not been submitted to reopen this claim because the evidence then of record failed to establish the presence of a lumbar spine condition in service and there was no evidence of a link between the lumbar spine condition now being claimed and the Veteran's service.  

The RO acknowledged that, although the VA treatment records from the Montgomery VA Medical Center (VAMC) were submitted, they, too, did not show this required link between the lumbar spine condition and the Veteran's service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  That decision did not become final and binding, however, as the Veteran's representative submitted a January 2007 letter form the Veteran's physician, thus the RO readjudicated the claim in the July 2008 rating decision from which this appeal ensued.

In its July 2008 rating decision, the RO reopened this claim but denied it on its underlying merits.  Specifically, the RO noted that, while there was no evidence of a lumbar spine condition during the Veteran's military separation examination, there was evidence of nerve damage in his service treatment records (STRs) from being shot in the chest - albeit prior to his service.  Further, a statement from his VA physician posited that the back nerve damage may have contributed to the lumbar spine condition now being claimed, which was a fact not previously established.  The RO therefore concluded this was new and material evidence.  Regardless of what the RO determined in this regard, however, so, too, must the Board make this threshold preliminary finding of whether there is new and material evidence to reopen this claim because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The additional evidence received as part of the Veteran's petition to reopen this claim includes a January 2007 physician letter documenting the Veteran's 
pre-existing lumbar spine condition.  The Veteran's VA physician, as mentioned, stated that the Veteran's nerve back damage from a chest wound in 1965 (so prior to service) had contributed to his present back pain.  In his March 2015 hearing testimony, the Veteran further discussed his continuity of symptomatology regarding his lumbar spine condition.  The VA physician's statement and the March 2015 hearing testimony had not been received prior to the July 2008 rating decision, much less prior to the earlier decision considering and denying this claim.  

So just as the RO concluded, this evidence is both new and material and raises a reasonable possibility of substantiating this claim for service connection because it indicates the Veteran's current lumbar spine condition may be associated with his service.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is thereby reopened. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for degenerative spondylosis of the lumbar spine with associated right lower extremity radiculopathy is reopened; to this extent only the appeal is granted.


REMAND

This claim requires further development before readjudicating it on its underlying merits.

During the January 1970 service entrance examination, the examiner reported that the Veteran's upper and lower extremities (which included the back) were normal.  In a February 1970 STR, the evaluating physician observed the Veteran had nerve damage in his back and left arm from being shot in the chest in 1965, again, meaning well before beginning his service.  Further, in a January 2007 letter, the Veteran's VA physician noted the nerve damage to the Veteran's back and that it may contribute to his present-day back pain.  This evidence raises the possibility that the Veteran had a pre-existing lumbar spine condition, meaning prior to his service. 

The Veteran's VA treatment records reflect a diagnosis of a lumbar spine condition.  At the conclusion of his May 1991 VA compensation and pension examination (C&P), he was diagnosed with degenerative spondylosis and degenerative disc disease of the cervical and lumbar segments of his spine.  In a December 2005 VA treatment record, the VA registered nurse treated the Veteran for his constant aching and throbbing lower back pain.  Further VA treatment records acknowledge the Veteran's lumbar spine condition. 

In Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011), the Court indicated the determination of whether lay evidence is competent and credible is a case-by-case determination and entirely dependent on the type of condition being claimed.  The Court also held that the Board had erred in categorically rejecting lay evidence without analyzing and weighing it.  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence such as actual treatment records).  The mere lack of evidence cannot be treated as substantive negative evidence.  In other words, the mere absence of evidence does not necessarily equate to unfavorable evidence.  There are a line of precedent cases supporting this proposition.  See, e.g., Horn v. Shinseki, 25 Vet. App. 231, 239 (2012); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Buchanan, supra.  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  The Federal Circuit Court also has held however that, while the absence of contemporaneous records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

During his March 2015 videoconference hearing before the Board, the Veteran testified that his military occupational specialty (MOS) was engineman in Holy Loch, Scotland.  Hearing Tr. at 3.  He claimed that he had to jump off a 
30-foot boat onto the pontoon to tie the boat up and secure it, which caused him back pain.  Id. at 4.  He pointed out that, in March 1970, he went to sick bay regarding his back pain and the evaluating physician described it as muscle pain in the STRs.  Id.  

The Veteran's STRs reflect that he went to the doctor in March 1970 and that his symptoms were described as muscle pain.  

Further, the Veteran testified that the physician in service misdiagnosed the malady as kidney stones in March and September 1970.  Hearing Tr. at 5-8.  He testified that he was never treated for his kidneys and continued to have problems with his back, instead.  Id.at 7.  He stated that no kidney stones passed through his system and that he still had pain, despite taking the kidney pills.  Id. at 8-10.  In hindsight, he contended his symptoms in service were most likely the first of his back pain.  Id. at 9.  After service he thought the pain was from his kidneys based on the diagnosis in service, but he continued to have constant pain.  Id. at 9 and 10.  In 1984, he went to a private physician and was treated for a back disability.  Id. at 10.  The Veteran testified that he continued to be treated for a back disability through VA.  Id. at 11.  He also testified that, in a January 2007 letter from his VA physician regarding the nerve damage in the back, it contributed to the back disability.  Id.  The Veteran stated that, in a discussion with his VA physician, his physician indicated that the Veteran's complaints in service most likely were due to his back condition and not a kidney problem.  Id. at 12.  

A January 2007 letter from the Veteran's VA physician states that the nerve damage in the Veteran's back from his 1965 chest wound, prior to service, had contributed to his present back pain.  

For purposes of this remand, the Board finds the Veteran's statements competent and credible.  See Jandreau, 492 F.3d 1372.  

There is evidence that the Veteran has a current lumbar spine condition and the evidence raises a possibility that his lumbar spine condition pre-existed his service and that jumping off the boat to tie the boat up caused him back problems in service.  However, the Veteran has not been afforded a VA compensation examination in connection with this present claim for service connection.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  An examination is required when:  (1) there is competent evidence of a current disability; (2) evidence establishing "in-service event, injury or disease," or that certain diseases manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation; and (3) an indication that the current disability may be related to an in-service event; but (4) insufficient competent medical evidence to decide the case.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon, 20 Vet. App. at 81.  Therefore, the Board is directing the scheduling of a VA examination for a medical opinion concerning the etiology of the Veteran's low back disorder, especially in terms of its posited relationship or correlation with his service. 

Lastly, the most recent VA treatment records in the file are only from August 2009.  Therefore, all more recent records must be obtained and considered.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  With any needed assistance from the Veteran, obtain all VA treatment records relating to his treatment for a lumbar spine disability from August 2009 to the present.  If the records requested cannot be obtained or no longer exist, clearly document the claims file to this effect and appropriately notify him in accordance with 38 C.F.R. § 3.159(a) and (e).

2.  Upon receipt of all additional records, schedule the Veteran for an appropriate examination for a medical nexus opinion regarding the etiology of his current lumbar spine disability.  The entire claims file (i.e., both the VBMS efolder and the Veteran's Virtual VA efolder) must be made available to the examiner, also a complete copy of this decision and remand.

The examiner should specifically respond to the following questions:

a)  Did the Veteran clearly and unmistakably have a lumbar spine disability when entering service in February 1970?

b)  If so, did his military service also clearly and unmistakably not aggravate any pre-existing lumbar spine disability, meaning not permanently or chronically worsen it over and beyond its natural progression?

c)  Conversely, if a lumbar spine disability did not exist on entrance into service, what is the likelihood (very likely, as likely as not, or unlikely) the current lumbar spine disability, instead, incepted during the Veteran's service from February 1970 to March 1972, alternatively, if involving arthritis, initially manifested to a compensable degree within a year of his discharge from service, so by March 1973, or is in any way otherwise related or attributable to his military service?

It is imperative the VA examiner's report reconcile all pertinent evidence of record, including the Veteran's statements, hearing testimony, and clinical records.

It is also essential the examiner provide explanatory rationale, preferably citing to specific evidence in the file supporting conclusions (and, to reiterate, other than mere absence of documented treatment).  In other words, the mere absence of treatment, alone, either in service or contemporaneous thereto, cannot be the sole basis for disassociating any present-day low back disability from service, unless the examiner also provides some reason or explanation as to why this is noteworthy and expected from a medical standpoint.

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should expressly indicate this but as importantly provide explanation as to why an opinion cannot be made without resorting to mere speculation.  So merely saying he or she cannot respond will not suffice.

3.  Then readjudicate this reopened claim on its underlying merits.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



Department of Veterans Affairs


